DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of roller die cold rolling” in claim 1, lines 28 and 29.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 1, line 4 the language “a I-shaped placing step” is not clear, is the rebar an I-shaped workpiece?  
In claim 1, lines 6 and 7 the language “a I-shaped de-coiler” and “the I-shaped de-coiler” is not clear, is the rebar an I-shaped workpiece or the de-coiler an I-shaped machine?
Claim 1, lines 8 and 9 “for subsequent steps” is not clear and could be deleted since line 3 already sets forth “the following steps”.
Claim 1, line 11 --a-- should precede “scratch”.
Claim 1 recites the limitation "the time" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, lines 25 and 26, the terms “waterline” and “ellipse” do not require quotations marks since they are recited in the specification.
Claim 1 recites the limitation "each start of head threading in the production line" in lines 23 and 24.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if head threading is the production line or if the production line is referring to something else.
Claim 1 recites the limitation "to requirements the wire drawing machine" in line 27.  There is insufficient antecedent basis for this limitation in the claim.  No requirements are set forth in the claim and is not clear if “the wire drawing machine” is referring to the spiral mold of a wire drawing machine or something else.
Claim 2 recites the limitations "the data command" in line 13 and “the number” in line 14.  There is insufficient antecedent basis for these limitations in the claim. 
Applicant sets forth “a master control equipment” in claim 1, line 19 and its not clear if “a central master controller” in claim 2, lines 13,14,19 and 20 are the same master control equipment or different sub-controls of the master control equipment.  If Applicant is intending to claim a single master controller then claim 1 line 19 could be amended to --a central master controller-- and claim 2, line 13 and 19 to --the central master controller-- and likewise in claim 3, line 3 “an intelligent master control system” should be amended to be consistent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 103128128) in view of Kimura (JP 2001-079603) and further in view of He et al. (CN 108754305).  Wu discloses a master control comprising PLC programmable computer technology ([0002],[0007]) for producing a cold threaded steel bar in an automated production method.  Wu discloes butt welding of the rod ([0010]; 2, Fig. 4) cold drawing with traction ([0014],[0015]; 4,5; Fig. 4) for a spiral grooved bar including roller rotation straightening of the spiral grooved bar ([0026]; 6,7; Fig. 4) and cutting to a fixed length ([0027]; 10; Fig. 4) wherein the steel bar is processed by automatic computer control in a production line [0023].  Wu does not disclose grit blasting machine prior to the straightening step.  Kimura teaches (Fig. 4) a production process where a bar is uncoiled (18,20) and a bending strain correction roller (24) in a wheel rolling (22a,22b) flattening step followed by a shotblasting (grit blasting) machine (26), straightening pinch roll (28) and drawing die (30).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to include a grit blasting station as taught by Kimura prior to the drawing die in the production line and rebar processing method of Wu in order to clean the rod prior to drawing in the drawing die.
Wu does not disclose that the rebar material is NPR steel rebar having yield strength, tensile strength and elongation percentage conditions.
He teaches that NPR steel rebar material is manufactured to have a yield strength of 600-1000 MPa, a tensile strength of 900-1100 MPa and elongation of 20-50% [0010].  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to supply manufactured rebar as taught by He on the supply coil of Wu in order to process the NPR steel rebar rod to have a yield strength of 800-950 MPa, a tensile strength of 900-1100 MPa and a percent elongation of 10-40% as is known in the rebar manufacturing art.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Kimura and further in view of He and Wu II (CN 1398683).  Wu does not disclose bundling of the rebar following cutting.  Wu II teaches ([0011],[0012]) that threaded bar is straightened, cut, inspected and bundled according to a bill of materials.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to bundle and tidy up (cut and inspect) the bars of Wu as taught by Wu II in order to package the bars for shipment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725